UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q/A Amendment No. 1 (Mark one) þ QuarterlyReport under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period September 30, 2013 Transition Report under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file number 333-127389 ZD VENTURES CORPORATION (Exact name of registrant as specified in its charter) WEBTRADEX INTERNATIONAL CORPORATION (Former name or former address, if changes from last report) Nevada Applied for (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 47 Avenue Road, Suite 200 Toronto, ON Canada M5R 2G3 [Missing Graphic Reference] (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (416) 929-1806 Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ No  Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  Noþ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 11, 2013,there wereapproximately 15,943,300shares of the Issuer's common stock, par value $0.001 per share outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q of ZD Ventures Corporation, for the quarterly period ended September 30, 2013, originally filed with the Securities and Exchange Commission on November 12, 2013. This amendment is being filed solely to amend the cover page of the 10-Q as the section “Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).” was incorrectly checked , and has been amended to a response of ‘No’. No other changes have been made to the Form 10-Q, and this Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect any subsequent events occurring after the original filing date of the Form 10-Q or modify or update any other disclosure made in the Form 10-Q. ITEM 6. EXHIBITS. The following exhibits are filed as part of this report or incorporated by reference: Exhibit No. Description Asset Purchase Agreement, incorporated herein by reference to Form 8-K filed on July 19, 2012*. Certification of the Chief Executive and Financial Officer pursuant to Section 302 of Sarbanes-OxleyAct of 2002.* Certification of the Chief Executive and Financial Officer pursuant to Section 906 of Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document * 101.SCH XBRL Schema Document * 101.CAL XBRL Calculation LinkbaseDocument* 101.DEF Definition Linkbase Document * 101.LAB XBRL Label Linkbase Document * 101.PRE XBRL Presentation Linkbase Document* *Previously filed. SIGNATURE Pursuantto therequirementsofSection13 or 15(d) of theSecurities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ZD Ventures Corporation By:/s/ Kam Shah Kam Shah Chief Executive Officer, President and Chairman of the Board* Date:November 12, 2013 *Kam Shah hassignedboth onbehalfof theregistrantas a duly authorized officer and as the Registrant's principal accounting officer.
